     Case 8:19-mc-00022-UA-ADS Document 3 Filed 10/22/19 Page 1 of 2 Page ID #:33


     MICHAEL JASON LEE, ESQ. (State Bar No. 206110)
 1
     LAW OFFICES OF MICHAEL JASON LEE, APLC
 2   4660 La Jolla Village Drive, Suite 100
     San Diego, California 92122
 3   Telephone: 858/ 550.9984
 4   Facsimile: 858/ 550.9985
     E-Mail: Michael@mjllaw.com
 5
     Christopher J. Beal, Esq. (State Bar No. 216579)
 6
     DILLON MILLER & AHUJA, LLP
 7   5872 Owens Avenue, Suite 200
     Carlsbad, California 92008
 8   Telephone: (858) 587-1800
 9   Facsimile: (442) 325-1637
     Email: cbeal@dmalaw.com
10
11
     Attorney for Applicant,
12   iFinex Inc.

13                               UNITED STATES DISTRICT COURT
14
                               CENTRAL DISTRICT OF CALIFORNIA
15
16
      In re Application of                              Case No.: 8:19-mc-00022-UA-ADS
17
                   iFinex Inc.                          NOTICE OF ASSOCIATION OF
18                                                      COUNSEL
19           Applicant,

20    For the Issuance of a Subpoena for the
      Taking of a Deposition and the Production of
21    Documents for use in a Foreign Proceeding
22    Pursuant to 28 U.S.C. § 1782

23
24
25
26
27
28

                                                                      Case No.: 8:19-mc-00022-UA-ADS
                                   NOTICE OF ASSOCIATION OF COUNSEL
     Case 8:19-mc-00022-UA-ADS Document 3 Filed 10/22/19 Page 2 of 2 Page ID #:34



 1         TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2         PLEASE TAKE NOTICE THAT Applicant iFinex Inc., hereby associate Dillon Miller &
 3   Ahuja, LLP and attorney Christopher J. Beal as co-counsel in this action.
 4         The name, office address, telephone number, facsimile number, and email address of
 5   associated counsel are as follows:
 6
                                 Christopher J. Beal, Esq. (SBN 216579)
 7
                                  DILLON MILLER & AHUJA, LLP
 8                                    5872 Owens Ave., Suite 200
                                           Carlsbad, CA 92008
 9                                     Telephone: (858) 587-1800
10                                      Facsimile: (442) 325-1637
                                       Email: cbeal@dmalaw.com
11
12
     Dated: October 22, 2019                  LAW OFFICES OF MICHAEL JASON LEE,
13
                                              APLC
14
                                              /s/ Michael Jason Lee
15                                            Michael Jason Lee, Esq.
16                                            E-Mail: Michael@mjllaw.com
                                              Attorney for Applicant, iFinex Inc.
17
18
     Dated: October 22, 2019                  DILLON MILLER & AHUJA, LLP
19
20                                            /s/ Christopher J. Beal
                                              Christopher J. Beal, Esq.
21                                            E-Mail: cbeal@dmalaw.com
                                              Attorney for Applicant, iFinex Inc.
22
23
24
25
26
27
28

                                                  -1-          Case No.: 8:19-mc-00022-UA-ADS
                                   NOTICE OF ASSOCIATION OF COUNSEL
